TilsoN, Judge:
The question involved in this appeal is the proper dutiable value of certain straw hats exported from Italy during March 1937. The order was originally placed for 300 dozen hats at a price of $3.95 per dozen for delivery not later than the end of February 1937. For some reason the manufacturer could not comply with the delivery date, and the order was canceled and later replaced at a price of $3.75 for delivery to the S. S. Bex sailing on March 11, 1937. Again the manufacturer could not comply with the delivery date and the order was again canceled, and shortly thereafter was replaced for approximately 66 dozen of said hats at an agreed price of $2.70 per dozen. In the meantime, however, the hats had been shipped and had arrived in the United States. A number of cablegrams were admitted in evidence showing the above transactions.
The evidence shows that the plaintiff herein was the sole purchaser of this kind of hats from the manufacturer, and that these hats were made according to specifications furnished by the plaintiff, and were not to be made for or sold to any one else.
The record shows that this plaintiff encountered many difficulties and had a rather unhappy experience in purchasing these hats, but it fails to establish any value for the merchandise different from the appraised value, which is presumptively correct. The appraised value is, therefore, found to be the proper dutiable value of the merchandise in this case. Judgment will be rendered accordingly.